i          i      i                                                                   i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00673-CV

                           MORGAN ENGINEERING SYSTEMS, INC.,
                                       Appellant

                                                   v.

                                        Patricia M. GALINDO,
                                                Appellee

                    From the 293rd Judicial District Court, Maverick County, Texas
                                 Trial Court No. 08-02-23240-MCV
                            Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 3, 2010

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the

assessment of costs, we order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM